IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,030-01


                        EX PARTE JOSE LUIS BAUTISTA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1341277-A IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

attempted tampering with governmental record and sentenced to imprisonment for 90 days in county

jail.

        Applicant contends that his guilty plea was involuntary based on ineffective assistance of

counsel for failing to advise Applicant as to the immigration consequences of his guilty plea. Based

on the record, the trial court has determined that Applicant’s plea was involuntary because trial

counsel’s affidavit, when read in conjunction with the Immigration Admonishments, does not give
the effect of a clear and intelligible explanation of the immigration consequences.

       This Court has made an independent review of the record, and this Court disagrees with the

trial court that the record shows trial counsel failed to properly advise Applicant of the immigration

consequences of his plea. Padilla v. Kentucky, 130 S.Ct. 1473 (2010); Strickland v. Washington, 466

U.S. 668, 687 (1984); Ex parte Reed, 271 S.W.3d 698, 733 (Tex. Crim. App. 2008). Therefore, we

deny relief.



Filed: June 30, 2021
Do not publish